DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 03/23/2022, Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Pages 6-7, filed 03/23/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 under Newton (US Patent 6,884,255) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of Newton (US Patent 6,884,255).
Applicant asserts on Page 6, that Newton fails to disclose that the identification component (30/40) is a tube, which comprises an inner and outer diameter and a fluid path that extends a length of the tube defined by the inner diameter, however the Examiner respectfully disagrees. Applicant agrees in Page 6 that Newton discloses that the device (40) is a ferrite ring which the Examiner interprets as equivalent to a tube. Furthermore, it appears to be a tube in Figure 4. Newton also discloses in Column 7, Lines 8-9 that the element 40 is around the fluid line outlet (see Figure 4). Since element 40 goes around the outlet, it does indeed define a fluid path (see Figure 4). Applicant can also see in Figure 1 that element 30 is a short round tube which has a fluid path as highlighted by the dashed line axially going through element 30. 
Applicants claim that Newton fails to explicitly teach the outer diameter does not exceed two times the inner diameter is persuasive, however is an obvious modification. A new rejection under 103 has been applied to this limitation. The Examiner notes that this limitation infers that the thickness of the tube not be as large as the inner diameter of the tube. Newton shows this in Figures 1 and 4. Furthermore, Newton does not disclose a need to have the tube be of a large thickness. It is the Examiner position it would have been an obvious matter of design choice to make the different portions of the inner and outer diameters of the tube of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Applicant has not separately argued the patentability of the dependent claims. Thus, the dependent claims are also being rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US Patent 6,884,255).
Regarding Claim 1, Newton teaches a removable extension device arranged to in use connect a pump and an inflatable garment (Figure 1), the extension device comprising: 
at least one first connector (10) connectable to the pump (20) allowing mechanical and fluid connection to the pump (20; Column 4, Lines 44-67); 
at least one second connector connectable to a garment fluidic connector (21) allowing mechanical and fluid connection to the inflatable garment (see Figure 1); and 
a fluidic path (fluid line) between the first connector (10) and the second connector (as shown in Figure 1, the connector on the garment), wherein the first connector (10) comprises an identification component (30) located in the first connector (Figure 2), the identification component (30) configured to be sensed by the pump to identify the extension device (Column 3, Lines 31-38 and Column 5, Lines 52-65).
Wherein the identification component is a tube, and the tube comprises an inner diameter, an outer diameter, and a fluid path that extends a length of the tube and is defined by an inner diameter (Figure 1; 30 see Column 4, Lines 56-67 or alternatively 40, as seen in Figure 4 see Column 7, Lines 8-9).
Newton fails to explicitly  disclose that the tube has an outer diameter that does not exceed two times the inner diameter, however it appears that from Figure 4 and Figure 1 that the tube (40 or 30) does not have an outer diameter that is 2 times greater than the inner diameter. The Examiner notes that this limitation infers that the thickness of the tube not be as large as the inner diameter of the tube. Newton shows this in Figures 1 and 4. Furthermore, Newton does not disclose a need to have the tube be of a large thickness. 
The Examiner notes that Newton discloses substantially all the limitations of the claim(s) except for explicitly teaching that the tube having an outer diameter that does not exceed two times the inner diameter.  It would have been an obvious matter of design choice to make the different portions of the inner and outer diameters of the tube  of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding Claim 2, the modified Newton reference teaches the extension device according to claim 1, wherein the first connector comprises a connector barrel (12; see Figure 2) and wherein the identification component (30) is located within the connector barrel of the first connector (Figure 2).
Regarding Claim 3, the modified Newton reference teaches the extension device according to claim 2, wherein the first connector comprises a circular connector barrel that has a longitudinal length, an inside diameter and an outside diameter (Figure 4); and wherein the longitudinal length of the barrel is dimensioned to fluidically connect inside a universal mating connector and not with a non-universal mating connector (see Figure 4 in which is supposed to go into element 11, and element 11 is a round tube which is not special and thus universal) wherein the identification component is a tube (40), and the tube (40) comprises an inner diameter, an outer diameter, and a fluid path that extends a length of the tube and is defined by the inner diameter, wherein the outer diameter does not exceed two times the inner diameter (see Figure 4).
Regarding Claim 4, the modified Newton reference teaches the extension device according to claim 1, wherein the identification component is made from a ferrite material (Column 7, Lines 6-10).
Regarding Claim 5, the modified Newton reference teaches the extension device according to claim 1, wherein the identification component is made from a brass material. (Column 7, Lines 52-67).
Regarding Claim 6, the modified Newton reference teaches the extension device according to claim 1, but fails to disclose wherein the identification component has a longitudinal length of >3mm.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify length of the identification component to be the size ranges of Claim 6, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04).Furthermore, t has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
Regarding Claim 7, the modified Newton reference teaches the extension device according to claim 1, wherein the fluidic path is arranged through the identification component (Figure 4).
Regarding Claim 8, the modified Newton reference teaches the extension device according to claim 1, wherein the fluidic path between the first and second connectors is formed by a tube (Figure 1).
Regarding Claim 9, the modified Newton reference teaches the extension device according to claim 8, but fails to disclose wherein the fluidic path provided by the tube is greater than 30mm in length.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify length of the fluid path to be the size ranges of Claim 9, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04).Furthermore, t has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
Regarding Claim 10, the modified Newton reference teaches the extension device according to claim 8, wherein the fluidic path is provided by flexible tubing [the Examiner is taking official notice that is well known and common knowledge to use flexible tubes and in Figure 1, Applicant can see the tube flexing).
Regarding Claim 11, the modified Newton reference teaches the extension device according to claim 1, but fails to disclose fluidic path between the first and second connectors is <30mm.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify length of the fluid path between the first and second connectors to be the size ranges of Claim 6, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04).Furthermore, t has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
Regarding Claim 12, the modified Newton reference teaches the extension device according to claim 1, wherein the first and second connectors are rigidly attached to each other (the Examiner is taking official notice that is well known to use rigid fluid lines).
Regarding Claim 13, the modified Newton reference teaches the extension device according to claim 1, wherein the second connector is physically compatible with at least one type of garment-mounted mating connector but not compatible with at least one further type of garment-mounted mating connector [Figure 4; the examiner notes that the second connector may attach to a round mating connector but not a square mating connector. Figure 1 of Newton shows a circular connection. The examiner notes that this limitation does not impart structure and is considered functional limitation).
Regarding Claim 14, the modified Newton reference teaches the extension device according to claim 1, wherein the pump does not provide fluidic output unless it senses the first connector as being compatible (Column 5, Lines 8-30).
Regarding Claim 15, the modified Newton reference teaches the extension device according to claim 1, wherein the first connector is physically compatible with one type of mating pump-located connector but is not compatible with a further second type of mating pump connector [Figure 4; the examiner notes that the first connector may attach to a round mating connector but not a square mating connector. Figure 1 of Newton shows a circular connection. The examiner notes that this limitation does not impart structure and is considered functional limitation).
Regarding Claim 16, the modified Newton reference teaches the extension device according to claim 1, the first connector (12) is a male connector intended for insertion within a female connector (11) located at the pump (Figure 1).
Regarding Claim 17, the modified Newton reference teaches the extension device according to claim 1, wherein the second connector is a female connector intended for receiving insertion of a male connector (see Figure 1).
Regarding Claim 18, the modified Newton reference teaches the extension device according to claim 1, wherein the extension device is arranged such that a previously non-compatible garment becomes compatible through being able to be in fluidic connection with the pump due to compatibility between a garment fluidic connector of the previously non-compatible garment and the second connector in combination with the first connector being compatible with a mating connector being different from the second connector (Column 5, Lines 31-25 and 48-67 and Column 6, Lines 1-44).
Regarding Claim 19, the modified Newton reference teaches the extension device according to claim 1, comprising an additional identification component (50) detectable by the pump configured to enable the pump to supply fluid to inflate a connected garment what was previously non-compatible (Column 6, Lines 30-43).


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitation that an identification device being a tube located inside a barrel/connector to define a fluid path is not taught by the prior art reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771